      Case: 1:20-cv-01020 Document #: 1 Filed: 02/12/20 Page 1 of 4 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

TRAVIS BLACK,                                 )
                                              )
       Plaintiff,                             )
                                              )
                                              )
       v.                                     )                No:
                                              )
                                              )
HARTFORD LIFE AND ACCIDENT                    )
INSURANCE COMPANY,                            )
                                              )
       Defendant.                             )

                                          COMPLAINT

       Now comes the Plaintiff, TRAVIS BLACK, by his attorneys, MARK D. DEBOFSKY and

DeBofsky Sherman Casciari Reynolds, P.C., and complaining against the Defendant,

HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY, he states:

                                     Jurisdiction and Venue

      1.       Jurisdiction of the court is based upon the Employee Retirement Income Security

Act of 1974 (“ERISA”); and in particular, 29 U.S.C. §§ 1132(e)(1) and 1132(f). Those provisions

give the district court jurisdiction to hear civil actions brought to recover benefits due under the

terms of an employee welfare benefit plan, which, in this case, consists of a group long-term

disability insurance policy underwritten and administered by Hartford Life and Accident Insurance

Company (“Hartford”) for the benefit of employees of Imperial Capital Group Holdings LLC and

its affiliates (Policy No. GLT 872856), which includes Plaintiff. Additionally, this action may be

brought before this court pursuant to 28 U.S.C. 1331, which gives the district court jurisdiction

over actions that arise under the laws of the United States.

      2.       The ERISA statute provides, at 29 U.S.C. § 1133, a mechanism for administrative
       Case: 1:20-cv-01020 Document #: 1 Filed: 02/12/20 Page 2 of 4 PageID #:2




or internal appeal of benefit denials. Those avenues of appeal have been exhausted.

       3.       Venue is proper in this district since Plaintiff both worked and lived in this district

at the time his claim accrued, participated in the employee benefit plan at issue within this district,

and many of the events and occurrences relevant to this matter occurred within this district. 29

U.S.C. § 1132(e)(2); 28 U.S.C. § 1391.

                                         Nature of the Action

       4.       This is a claim seeking reinstatement of long-term disability insurance payments

under Policy GLT 872856 (Insured ID 9004480315) retroactive to February 28, 2017. A true and

accurate copy of the Certificate of Coverage is attached hereto as Exhibit “A.” This action is

brought pursuant to ERISA § 502(a)(1)(B) (29 U.S.C. § 1132(a)(1)(B)). Plaintiff also seeks

attorneys’ fees pursuant to 29 U.S.C. § 1132(g) and ERISA § 502(g) and prejudgment interest

pursuant to either 29 U.S.C. §§ 1132(a)(1)(B) of 1132(a)(3).

                                              The Parties

       5.       Plaintiff, Travis Black (“Black or “Plaintiff”) age 42 (born in 1977), was, at the

time of benefit denial, a citizen and resident of the State of Illinois.

       6.       Defendant, Hartford, was at all times relevant hereto doing business throughout the

United States and within the Northern District of Illinois.

                                          Statement of Facts

       7.       Prior to the onset of his disability, Plaintiff was employed as an investment banker

and working for Imperial Capital in Chicago, Illinois as Managing Director, High Yield Capital

Markets, Investment Banking Group. Black suffered a traumatic brain injury that caused him to

cease working in 2015.

       8.       Shortly after he ceased working, Black applied for long-term disability (“LTD”)



                                                   2
       Case: 1:20-cv-01020 Document #: 1 Filed: 02/12/20 Page 3 of 4 PageID #:3




insurance benefits from Hartford upon the expiration of short-term disability benefit payments.

Plaintiff’s claim was initially approved based on a determination that Black met the Policy’s

definition of “disability,” and he began receiving a monthly LTD benefit of $10,000 effective

March 1, 2015.

       9.       Despite the chronicity of Plaintiff’s impairment, and in the absence of sufficient

improvement that would enable him to return to his regular occupation, Hartford terminated

Plaintiff’s benefits as of February 27, 2017 even though the benefits were scheduled to be paid

until Plaintiff reached retirement age.

      10.       Plaintiff challenged Hartford’s determination by submitting a detailed claim appeal

pursuant to 29 U.S.C. § 1133 and 29 C.F.R. § 2560.603-1 which was supported by extensive

medical and vocational evidence proving that he continued to meet the Policy’s definition of

“disability.”

      11.       Despite the submission of evidence conclusively establishing Black’s entitlement

to ongoing receipt of benefits, Hartford upheld its determination to discontinue LTD Plaintiff’s

benefits, which exhausted all required pre-litigation appeals and renders this matter ripe for

adjudication.

        12.     Hartford’s denial of benefits was based on an inadequate evidence and failed to

consider how the documented ongoing decrements in Plaintiff’s cognitive functioning continued

to support his ongoing claimed disability.

        13.     As a direct and proximate result of the foregoing, Defendant’s determination was

wrong as a matter of law and contrary to the evidence provided which established, by a

preponderance of the evidence, that Plaintiff remained unable to perform the material and

substantial duties of his regular occupation.



                                                 3
      Case: 1:20-cv-01020 Document #: 1 Filed: 02/12/20 Page 4 of 4 PageID #:4




       14.     Since the date of onset of his disability, Black has been and remains unable to

perform the material and substantial duties of his regular occupation due to his impairments; and

since his impairments are chronic and have not improved despite intensive treatment, there was no

reasonable likelihood of medical improvement at any time prior to the expiration date of the

scheduled benefit payments.

                                               Relief Sought

       WHEREFORE, Plaintiff prays for the following relief:

       A.      That the court enter judgment in his favor and against the Defendant and that the

court order the Defendant to reinstate Plaintiff’s long-term disability benefits and pay benefits

owed in arrears through February 28, 2017;

       B.      That the court award Plaintiff prejudgment interest due on all overdue benefit

payments;

       C.      That the Court award Plaintiff attorney’s fees pursuant to 29 U.S.C. § 1132(g); and

       D.      That Plaintiff be awarded any and all other contractual and/or equitable relief to

which he may be entitled, as well as the costs of suit.



February 12, 2020                                              Respectfully Submitted,

                                                               /s/ Mark D. DeBofsky
                                                               One of the Plaintiff’s Attorneys

Mark D. DeBofsky (IL ARDC #3127892)
DeBofsky Sherman Casciari Reynolds P.C.
150 N. Wacker Dr., Suite 1925
Chicago, IL 60606
(312) 235-4880 (phone)
(312) 929-0309 (fax)




                                                 4
